Citation Nr: 1042138	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-24 198A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  Jurisdiction over the case subsequently was 
transferred to the RO in Winston-Salem, North Carolina.


FINDING OF FACT

On September 21, 2010, prior to the promulgation of a decision in 
the appeal, the RO received notification from the appellant that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn his appeal and, 
hence, there remains no allegation of error of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


